UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
BRANDON SANDERS,
Plaintiff,
-against-
MAKESPACE LABS, INC,
Defendant.
x

USDC SDNY

DOCUMENT ELECTRONICALLY

FILED
DOC#:

DATE FILED: ’2_|9_7~ l'?.el§

1 :18-cv-10016 (ALC)

ORDER OF REFERENCE

ANDREW L. CARTER, JR., United States District Judge:

The above-captioned action is referred to Magistrate Judge Debra C. Freeman for the

following purpose[s]:

 

X General Pretrial (includes scheduling,

and settlement):

discovery, non-dispositive pretrial motions,

Consent under 28 U.S.C. § 636(<:) for all
purposes (including trial)

 

 

Specific Non-Dispositive Motion/Dispute

Consent under 28 U.S.C. § 636(0) for limited
purpose (e.g., dispositive motion, preliminary
injunction)

Purpose:

 

 

the referral:

 

If referral is for discovery disputes When the
District Judge is unavailable, the time period of

Habeas Corpus

 

Settlement:

Social Security

 

Inquest After Default/Damages Hearing

 

 

 

Dispositive Motion (i.e., motion requiring a
Report and Recommendation)
Par“cicular Motion:

 

 

 

S() ORDERED.
Dated: February 27, 2019
NeW York, New York

m,/M, 7@@;~/~,

HON. ANDREW L. CA`§TER, JR.
United States District Judge

 

